                  21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 1 of 28




 Fill in this information to identify the case:

 Debtor name         Crechale Properties, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF MISSISSIPPI

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 21, 2021                        X /s/ Elizabeth Crechale
                                                                       Signature of individual signing on behalf of debtor

                                                                       Elizabeth Crechale
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                       21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 2 of 28



 Fill in this information to identify the case:
 Debtor name Crechale Properties, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                         Check if this is an
                                                MISSISSIPPI
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Citizens Bank                                                   Lamar Co. Parcel                                $2,083,086.00                $319,890.00             $1,763,196.00
 P.O. Box 232                                                    Nos:
 Columbia, MS 39429                                              055B-15-029.004,
                                                                 055B-15-017.000,
                                                                 055B-15-018.000,
                                                                 1981 Buccanner,
                                                                 Mobile Home and
                                                                 2006 NONSPC
 Citizens Bank                                                   Lamar Co. Parcel                                $1,874,680.00                $593,060.00             $1,281,620.00
 P.O. Box 232                                                    Nos.:
 Columbia, MS 39429                                              054C-18-058.000,
                                                                 054C-18-056.000,
                                                                 054C-18-057.000,
                                                                 054C-18-055.000,
                                                                 054C-18-059.000
 Community Bank                                                  1731 Hwy 589                                       $172,901.30                 $13,020.00              $159,881.30
 5010 Hardy St.                                                  Purvis, MS, Lamar
 Hattiesburg, MS                                                 Co. Parcel No.:
 39402                                                           096-13-004.001
                                                                 0 hwy 589,
                                                                 Hattiesburg, MS,
                                                                 Lamar Co. Parcel
                                                                 No.:
                                                                 096-13-003.000
                                                                 0 Hwy 589,
                                                                 Hattiesbur
 Community Bank                                                  5162 Lincoln Rd.,                                  $110,704.53                 $67,320.00                $43,384.53
 5010 Hardy St.                                                  Parcel No.:
 Hattiesburg, MS                                                 055B-15-030.000
 39402                                                           5162 Lincoln Rd.,
                                                                 Parcel No.:
                                                                 055G-15-002.000




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                       21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 3 of 28




 Debtor    Crechale Properties, LLC                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 First Bank                                                      Lamar Co. Parcel                                $1,171,576.00             $1,042,010.00                $129,566.00
 3301 Hardy St.                                                  Nos:
 Hattiesburg, MS                                                 1063-23-027.021,
 39401                                                           1063-23-027.020,
                                                                 1063-23-027.019,
                                                                 1063-23-027.018,
                                                                 1063-23-027.017,
                                                                 1063-23-027.015,
                                                                 1063-23-027.000
 First Bank                                                      2724 Hwy 589,                                      $170,585.00                 $71,290.00                $99,295.00
 3301 Hardy St.                                                  Hattiesburg, MS
 Hattiesburg, MS                                                 Lamar Co. Parcel
 39401                                                           No.:
                                                                 1063-23-040.000
 First Bank                                                      Lamar Co. Parcel                                   $248,439.02               $175,550.00                 $72,889.02
 3301 Hardy St.                                                  Nos:
 Hattiesburg, MS                                                 108-27-009.000,
 39401                                                           0921-03-081.000,
                                                                 0921-03-103.000
                                                                 0921-03-102.000
 First Bank                                                      57 Aycock Rd.                                      $223,653.21               $161,500.00                 $62,153.21
 3301 Hardy St.                                                  Purvis, MS
 Hattiesburg, MS                                                 Lamar Co. Parcel
 39401                                                           No.:
                                                                 0433-07-027.000
 First Bank                                                      59 Aycock Rd.                                      $188,117.00               $141,730.00                 $46,387.00
 3301 Hardy St.                                                  Purvis, MS
 Hattiesburg, MS                                                 Lamar Co. Parcel
 39401                                                           No.:
                                                                 0433.07.028.000
 First Bank                                                      7 Anne St. A/B/C                                $1,217,359.24                $179,370.00             $1,037,989.24
 3301 Hardy St.                                                  Hattiesburg, MS
 Hattiesburg, MS                                                 Lamar Co. Parcel
 39401                                                           No.:
                                                                 1063-23-027.022
 First Bank                                                      Forrest Co. Parcel                              $1,182,824.00                $219,920.00               $962,904.00
 3301 Hardy St.                                                  Nos: 2-012-14-049,
 Hattiesburg, MS                                                 2-012L-23-002
 39401
 First Southern Bank                                             5004 Lincoln Rd.                                $1,074,418.00                $795,520.00               $278,898.00
 1075 Highway 09                                                 Hattiesburg, MS
 Columbia, MS 39429                                              Lamar Co. Parcel
                                                                 No.:
                                                                 056M-23-010.001
 Great Southern                                                  Lamar Co. Parcel                                   $920,000.00               $155,740.00               $764,260.00
 Bank                                                            Nos:
 218 S. Glenstone                                                056E-14-025.000,
 Springfield, MO                                                 056M-23-023.001,
 65802                                                           056M-23-024.003,
                                                                 056M-23-024.002,0
                                                                 56E-14-022.000,
                                                                 056M-23-024.000,
                                                                 056M-23-023.000

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                       21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 4 of 28




 Debtor    Crechale Properties, LLC                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 People's Bank                                                   Forrest County                                     $240,000.00                 $30,900.00              $209,100.00
 152 Lameuse St.                                                 Parcel No.:
 Biloxi, MS 39530                                                2-012L-23-002.000
 Priority One Bank                                               2789 Oak Grove                                  $1,079,127.75                  $32,000.00            $1,047,127.75
 6276 US Hwy 98                                                  Rd. Hattiesburg,
 Hattiesburg, MS                                                 MS
 39402                                                           Lamar Co. Parcel
                                                                 No.:
                                                                 056M-23-022.000
 Priority One Bank                                               Lamar Co. Parcel                                   $265,000.00                 $84,800.00              $180,200.00
 6276 US Hwy 98                                                  No.:
 Hattiesburg, MS                                                 1063-23-039.000
 39402                                                           Forrest Co. Parcel
                                                                 No.:
                                                                 1-011J-22-025.00




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 5 of 28


 Fill in this information to identify the case:

 Debtor name            Crechale Properties, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF MISSISSIPPI

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        4,484,460.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        4,484,460.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       12,517,606.15


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$                    0.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         12,517,606.15




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                  21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 6 of 28


 Fill in this information to identify the case:

 Debtor name         Crechale Properties, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF MISSISSIPPI

 Case number (if known)
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                   21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 7 of 28


 Debtor         Crechale Properties, LLC                                                      Case number (If known)
                Name


        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     1981 Buccaneer S/N 49341137                                       Unknown       N/A                                 Unknown


           47.2.     Mobile Home (VIN
                     #1S9BV35206TSPH3081)                                              Unknown       N/A                                 Unknown


           47.3.     2006 NONSPC (S/N ROC719106NC)
                     Mobile Home                                                       Unknown       N/A                                 Unknown



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                               $0.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                   21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 8 of 28


 Debtor         Crechale Properties, LLC                                                      Case number (If known)
                Name

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 2794 Hwy 589,
                     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 1063-23-035.000                 Fee simple                   Unknown       Tax records                       $147,660.00


           55.2.     13 Anne St. A/B,
                     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 1063-23-027.001                 Fee simple                   Unknown       Tax records                       $128,990.00


           55.3.     24 Oak Hollow,
                     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 1063-23-106.000                 Fee simple                   Unknown       Tax records                       $116,330.00


           55.4.     5162 Lincoln Rd.,
                     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 055B-15-030.000                 Fee simple                   Unknown       Tax records                            $780.00


           55.5.     2724 Hwy 589,
                     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 1063-23-040.000                 Fee simple                   Unknown       Tax records                        $71,290.00


           55.6.     5162 Lincoln Rd.,
                     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 055G-15-002.000                 Fee simple                   Unknown       Tax records                        $66,540.00


           55.7.     1731 Hwy 589 Purvis,
                     MS
                     Lamar Co. Parcel
                     No.: 096-13-004.001                  Fee simple                   Unknown       Tax records                          $5,950.00


           55.8.     0 Hwy 589,
                     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 096-13-003.000                                               Unknown       Tax records                          $5,850.00


           55.9.     0 Hwy 589
                     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 096-13-004.000                  Fee simple                   Unknown       Tax records                          $1,220.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 9 of 28


 Debtor         Crechale Properties, LLC                                                     Case number (If known)
                Name

           55.10 59 Aycock Rd.
           .     Purvis, MS
                     Lamar Co. Parcel
                     No.: 0433.07.028.000                 Fee simple                   Unknown       Tax records       $141,730.00


           55.11 57 Aycock Rd.
           .     Purvis, MS
                     Lamar Co. Parcel
                     No.: 0433-07-027.000                 Fee simple                   Unknown       Tax records       $161,500.00


           55.12 Forrest County
           .     Parcel No.:
                     2-012L-23-002.000                    Fee simple                   Unknown       Tax records         $30,900.00


           55.13 1479 Old Hwy 24
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 108-27-009.000                  Fee simple                   Unknown       Tax records         $55,630.00


           55.14 0 Bounds Rd.
           .     Sumrall, MS
                     Lamar Co. Parcel
                     No.: 0921-03-081.000                 Fee simple                   Unknown       Tax records             $290.00


           55.15 124 Bounds Rd.
           .     Sumrall, MS
                     Lamar Co. Parcel
                     No.: 0921-03-103.000                 Fee simple                   Unknown       Tax records         $65,570.00


           55.16
           .
                 118 Bounds Rd.
                     Sumrall, MS                          Fee simple                   Unknown       Tax records         $54,060.00


           55.17 0 Hwy 589
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 1063-23-039.000                 Fee simple                   Unknown       Tax records           $1,830.00


           55.18 305 Lakewood Loop
           .     Hattiesburg, MS
                     Forrest Co. Parcel
                     No.: 1-011J-22-025.00                Fee simple                   Unknown       Tax records         $82,970.00


           55.19 2715 Oak Grove Rd.
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 056E-14-025.000                 Fee simple                   Unknown       Tax records         $82,970.00


           55.20 0 Oak Grove Rd.
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 056M-23-023.001                 Fee simple                   Unknown       Tax records               $10.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
                 21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 10 of 28


 Debtor         Crechale Properties, LLC                                                     Case number (If known)
                Name

           55.21 0 Oak Grove Rd.
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 056M-23-024.003                 Fee simple                   Unknown       Tax records             $610.00


           55.22 0 Oak Grove Rd.
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 056M-23-024.002                 Fee simple                   Unknown       Tax records             $420.00


           55.23 2717 Oak Grove Rd.
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 056E-14-022.000                 Fee simple                   Unknown       Tax records         $51,000.00


           55.24 0 Oak Grove Rd.
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 056M-23-024.000                 Fee simple                   Unknown       Tax records           $3,130.00


           55.25 0 Oak Grove Rd.
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 056M-23-023.000                 Fee simple                   Unknown       Tax records         $17,600.00


           55.26 5004 Lincoln Rd.
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 056M-23-010.001                 Fee simple                   Unknown       Tax records       $795,520.00


           55.27 2789 Oak Grove Rd.
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 056M-23-022.000                 Fee simple                   Unknown       Tax records         $32,000.00


           55.28 0 Anne St. 27/29
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 1063-23-027.021                 Fee simple                   Unknown       Tax records       $124,910.00


           55.29 0 Anne St. 35/37
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 1063-23-027.020                 Fee simple                   Unknown       Tax records       $124,910.00


           55.30 0 Anne St. 39/41
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 1063-23-027.019                 Fee simple                   Unknown       Tax records       $124,910.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
                 21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 11 of 28


 Debtor         Crechale Properties, LLC                                                     Case number (If known)
                Name

           55.31 0 Anne St. 43/45/47
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 1063-23-027.018                 Fee simple                   Unknown       Tax records       $179,370.00


           55.32 0 Anne St.
           .     55/57/59/61
                     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 1063-23-027.017                 Fee simple                   Unknown       Tax records       $238,090.00


           55.33 0 Anne St. 31/33
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 1063-23-027.015                 Fee simple                   Unknown       Tax records       $124,910.00


           55.34 1 Anne St. A/B
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 1063-23-027.000                 Fee simple                   Unknown       Tax records       $124,910.00


           55.35
           .
                 Forrest Co. Parcel
                     No.: 2-012-14-049                    Fee simple                   Unknown       Tax records       $189,020.00


           55.36 305 Lakewood Loop
           .     Hattiesburg, MS
                     Forrest Co. Parcel
                     No.: 2-012L-23-002                   Fee simple                   Unknown       Tax records         $30,900.00


           55.37 7 Anne St. A/B/C
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 1063-23-027.022                 Fee simple                   Unknown       Tax records       $179,370.00


           55.38 6766 U.S. Hwy 98
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 054C-18-058.000                 Fee simple                   Unknown       Tax records         $83,430.00


           55.39 6766 U.S. Hwy 98
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 054C-18-056.000                 Fee simple                   Unknown       Tax records       $258,340.00


           55.40 6766 U.S. Hwy 98
           .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 054C-18-057.000                 Fee simple                   Unknown       Tax records         $84,430.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
                 21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 12 of 28


 Debtor         Crechale Properties, LLC                                                     Case number (If known)
                Name

            55.41 0 U.S. Hwy 98
            .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 054C-18-055.000                 Fee simple                   Unknown         Tax records         $83,430.00


            55.42 0 U.S. Hwy 98
            .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 054C-18-059.000                 Fee simple                   Unknown         Tax records         $83,430.00


            55.43 0 Willow Lake Ln.
            .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 055B-15-029.004                 Fee simple                   Unknown         Tax records             $150.00


            55.44 0 Willos Lake Ln.
            .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 055B-15-017.000                 Fee simple                   Unknown         Tax records           $1,580.00


            55.45 53 Willow Lake Ln.
            .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 055B-15-018.000                 Fee simple                   Unknown         Tax records       $318,160.00


            55.46 0 Lincoln Rd.
            .     Hattiesburg, MS
                     Lamar Co. Parcel
                     No.: 056M-23-010.000                 Fee simple                   Unknown         Tax records           $7,860.00




 56.        Total of Part 9.                                                                                          $4,484,460.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
                 21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 13 of 28


 Debtor         Crechale Properties, LLC                                                     Case number (If known)
                Name




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
                  21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 14 of 28


 Debtor          Crechale Properties, LLC                                                                            Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $4,484,460.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.            $4,484,460.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $4,484,460.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                 21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 15 of 28


 Fill in this information to identify the case:

 Debtor name         Crechale Properties, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF MISSISSIPPI

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Citizens Bank                                  Describe debtor's property that is subject to a lien               $1,874,680.00               $593,060.00
       Creditor's Name                                Lamar Co. Parcel Nos.: 054C-18-058.000,
                                                      054C-18-056.000, 054C-18-057.000,
       P.O. Box 232                                   054C-18-055.000, 054C-18-059.000
       Columbia, MS 39429
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Citizens Bank                                  Describe debtor's property that is subject to a lien               $2,083,086.00               $319,890.00
       Creditor's Name                                Lamar Co. Parcel Nos: 055B-15-029.004,
                                                      055B-15-017.000, 055B-15-018.000, 1981
       P.O. Box 232                                   Buccanner, Mobile Home and 2006 NONSPC
       Columbia, MS 39429
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 16 of 28


 Debtor       Crechale Properties, LLC                                                                Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Community Bank                                 Describe debtor's property that is subject to a lien                      $79,245.86   $147,660.00
       Creditor's Name                                2794 Hwy 589, Hattiesburg, MS
                                                      Lamar Co. Parcel No.: 1063-23-035.000
       5010 Hardy St.
       Hattiesburg, MS 39402
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Community Bank                                 Describe debtor's property that is subject to a lien                     $110,704.53    $67,320.00
       Creditor's Name                                5162 Lincoln Rd., Parcel No.: 055B-15-030.000
                                                      5162 Lincoln Rd., Parcel No.: 055G-15-002.000
       5010 Hardy St.
       Hattiesburg, MS 39402
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Community Bank                                 Describe debtor's property that is subject to a lien                     $172,901.30    $13,020.00
       Creditor's Name                                1731 Hwy 589 Purvis, MS, Lamar Co. Parcel
                                                      No.: 096-13-004.001
                                                      0 hwy 589, Hattiesburg, MS, Lamar Co. Parcel
                                                      No.: 096-13-003.000
                                                      0 Hwy 589, Hattiesburg, MS, Lamar Co. Parcel
       5010 Hardy St.                                 No.: 096-13-003.000
       Hattiesburg, MS 39402
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                 21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 17 of 28


 Debtor       Crechale Properties, LLC                                                                Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   First Bank                                     Describe debtor's property that is subject to a lien                     $106,478.61   $128,990.00
       Creditor's Name                                13 Anne St. A/B, Hattiesburg, MS
                                                      Lamar Co. Parcel No.: 1063-23-027.001
       3301 Hardy St.
       Hattiesburg, MS 39401
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   First Bank                                     Describe debtor's property that is subject to a lien                     $109,410.63   $116,330.00
       Creditor's Name                                24 Oak Hollow, Hattiesburg, MS
                                                      Lamar Co. Parcel No.: 1063-23-106.000
       3301 Hardy St.
       Hattiesburg, MS 39401
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 3 of 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                 21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 18 of 28


 Debtor       Crechale Properties, LLC                                                                Case number (if known)
              Name

 2.8   First Bank                                     Describe debtor's property that is subject to a lien                     $170,585.00    $71,290.00
       Creditor's Name                                2724 Hwy 589, Hattiesburg, MS
                                                      Lamar Co. Parcel No.: 1063-23-040.000
       3301 Hardy St.
       Hattiesburg, MS 39401
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   First Bank                                     Describe debtor's property that is subject to a lien                     $188,117.00   $141,730.00
       Creditor's Name                                59 Aycock Rd. Purvis, MS
                                                      Lamar Co. Parcel No.: 0433.07.028.000
       3301 Hardy St.
       Hattiesburg, MS 39401
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     First Bank                                     Describe debtor's property that is subject to a lien                     $223,653.21   $161,500.00
       Creditor's Name                                57 Aycock Rd. Purvis, MS
                                                      Lamar Co. Parcel No.: 0433-07-027.000
       3301 Hardy St.
       Hattiesburg, MS 39401
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 4 of 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                 21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 19 of 28


 Debtor       Crechale Properties, LLC                                                                Case number (if known)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     First Bank                                     Describe debtor's property that is subject to a lien                     $248,439.02    $175,550.00
       Creditor's Name                                Lamar Co. Parcel Nos: 108-27-009.000,
                                                      0921-03-081.000, 0921-03-103.000
       3301 Hardy St.                                 0921-03-102.000
       Hattiesburg, MS 39401
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 2     First Bank                                     Describe debtor's property that is subject to a lien                 $1,171,576.00     $1,042,010.00
       Creditor's Name                                Lamar Co. Parcel Nos: 1063-23-027.021,
                                                      1063-23-027.020, 1063-23-027.019,
                                                      1063-23-027.018, 1063-23-027.017,
       3301 Hardy St.                                 1063-23-027.015, 1063-23-027.000
       Hattiesburg, MS 39401
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 3     First Bank                                     Describe debtor's property that is subject to a lien                 $1,182,824.00      $219,920.00
       Creditor's Name                                Forrest Co. Parcel Nos: 2-012-14-049,
                                                      2-012L-23-002
       3301 Hardy St.
       Hattiesburg, MS 39401

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 5 of 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 20 of 28


 Debtor       Crechale Properties, LLC                                                                Case number (if known)
              Name

       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 4     First Bank                                     Describe debtor's property that is subject to a lien                 $1,217,359.24   $179,370.00
       Creditor's Name                                7 Anne St. A/B/C Hattiesburg, MS
                                                      Lamar Co. Parcel No.: 1063-23-027.022
       3301 Hardy St.
       Hattiesburg, MS 39401
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 5     First Southern Bank                            Describe debtor's property that is subject to a lien                 $1,074,418.00   $795,520.00
       Creditor's Name                                5004 Lincoln Rd. Hattiesburg, MS
                                                      Lamar Co. Parcel No.: 056M-23-010.001
       1075 Highway 09
       Columbia, MS 39429
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 6 of 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 21 of 28


 Debtor       Crechale Properties, LLC                                                                Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 6     Great Southern Bank                            Describe debtor's property that is subject to a lien                     $920,000.00   $155,740.00
       Creditor's Name                                Lamar Co. Parcel Nos: 056E-14-025.000,
                                                      056M-23-023.001, 056M-23-024.003,
                                                      056M-23-024.002,056E-14-022.000,
       218 S. Glenstone                               056M-23-024.000, 056M-23-023.000
       Springfield, MO 65802
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 7     People's Bank                                  Describe debtor's property that is subject to a lien                     $240,000.00    $30,900.00
       Creditor's Name                                Forrest County Parcel No.: 2-012L-23-002.000
       152 Lameuse St.
       Biloxi, MS 39530
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 8     Priority One Bank                              Describe debtor's property that is subject to a lien                     $265,000.00    $84,800.00
       Creditor's Name                                Lamar Co. Parcel No.: 1063-23-039.000
                                                      Forrest Co. Parcel No.: 1-011J-22-025.00
       6276 US Hwy 98
       Hattiesburg, MS 39402
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 7 of 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                  21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 22 of 28


 Debtor       Crechale Properties, LLC                                                                Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.1
 9      Priority One Bank                             Describe debtor's property that is subject to a lien                 $1,079,127.75            $32,000.00
        Creditor's Name                               2789 Oak Grove Rd. Hattiesburg, MS
                                                      Lamar Co. Parcel No.: 056M-23-022.000
        6276 US Hwy 98
        Hattiesburg, MS 39402
        Creditor's mailing address                    Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.




                                                                                                                               $12,517,606.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        15

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 8 of 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 23 of 28


 Fill in this information to identify the case:

 Debtor name         Crechale Properties, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF MISSISSIPPI

 Case number (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                 amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

     1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
     3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
        out and attach the Additional Page of Part 2.
 3.1    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.
                                                                                Contingent
                                                                                Unliquidated
           Date or dates debt was incurred
                                                                                Disputed
           Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes


 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                  On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                     related creditor (if any) listed?               account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                            0.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                              0.00




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                        49748                                           Best Case Bankruptcy
                 21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 24 of 28


 Fill in this information to identify the case:

 Debtor name         Crechale Properties, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF MISSISSIPPI

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 25 of 28


 Fill in this information to identify the case:

 Debtor name         Crechale Properties, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF MISSISSIPPI

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 26 of 28

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of Mississippi
 In re       Crechale Properties, LLC                                                                            Case No.
                                                                                   Debtor(s)                     Chapter    11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                     $              10,000.00
             Prior to the filing of this statement I have received                                           $              10,000.00
             Balance Due                                                                                     $                    0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     January 21, 2021                                                              /s/ W. Jarrett Little
     Date                                                                          W. Jarrett Little
                                                                                   Signature of Attorney
                                                                                   Lentz & Little, P.A.
                                                                                   2505 14th St., Ste. 500
                                                                                   Gulfport, MS 39501
                                                                                   (228) 867-6050
                                                                                   jarrett@lentzlittle.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 27 of 28


                                                               United States Bankruptcy Court
                                                                     Southern District of Mississippi
 In re      Crechale Properties, LLC                                                                                  Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Alex Crechale                                                       Member           25%                                        LLC Membership
 2715 Oak Grove Rd.
 Hattiesburg, MS 39402

 Elizabeth Crechale                                                  Member           25%                                        LLC Membership
 2715 Oak Grove Rd.
 Hattiesburg, MS 39402

 John Crechale                                                       Member           25%                                        LLC Membership
 2715 Oak Grove Rd.
 Hattiesburg, MS 39402

 Paul Crechale                                                       Member           25%                                        LLC Membership
 2715 Oak Grove Rd.
 Hattiesburg, MS 39402


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date January 21, 2021                                                        Signature /s/ Elizabeth Crechale
                                                                                            Elizabeth Crechale

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 21-50079-KMS Dkt 3 Filed 01/21/21 Entered 01/21/21 16:22:05 Page 28 of 28




                                                               United States Bankruptcy Court
                                                                     Southern District of Mississippi
 In re      Crechale Properties, LLC                                                                     Case No.
                                                                                     Debtor(s)           Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Crechale Properties, LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Alex Crechale
 2715 Oak Grove Rd.
 Hattiesburg, MS 39402
 Elizabeth Crechale
 2715 Oak Grove Rd.
 Hattiesburg, MS 39402
 John Crechale
 2715 Oak Grove Rd.
 Hattiesburg, MS 39402
 Paul Crechale
 2715 Oak Grove Rd.
 Hattiesburg, MS 39402




    None [Check if applicable]




 January 21, 2021                                                      /s/ W. Jarrett Little
 Date                                                                  W. Jarrett Little
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Crechale Properties, LLC
                                                                       Lentz & Little, P.A.
                                                                       2505 14th St., Ste. 500
                                                                       Gulfport, MS 39501
                                                                       (228) 867-6050
                                                                       jarrett@lentzlittle.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
